NUMBER 13-18-00693-CV

                                   COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                                   IN RE H.F.C., A CHILD


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Hinojosa
             Memorandum Opinion by Justice Hinojosa 1

       Yasemin Turan filed a “Notice of Intent to File a Petition for Writ of Mandamus and

Motion to Stay” in the above cause on December 28, 2018 but did not file the petition for

writ of mandamus. An original proceeding must be commenced before an appellate court

obtains jurisdiction to grant relief by motion under the Texas Rules of Appellate

Procedure. In re Terminix Int’l, Co., 131 S.W.3d 651, 653 (Tex. App.—Corpus Christi

2004, orig. proceeding); In re Ramirez, 133 S.W.3d 664, 664–65 (Tex. App.—Corpus



       1  See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in
any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
Christi 2003, orig. proceeding); In re Kelleher, 999 S.W.2d 51, 52 (Tex. App.—Amarillo

1999, orig. proceeding); see also In re H.L., No. 03-15-00407-CV, 2015 WL 4448839, at

*1 (Tex. App.—Austin July 14, 2015, orig. proceeding). Until an appropriate petition is

filed, there is no dispute before this Court. See In re Ramirez, 133 S.W.3d at 664–65; In

re Kelleher, 999 S.W.2d at 52.

      Because relator has not filed a petition for writ of mandamus, we conclude we have

no jurisdiction to consider the motion to stay. Accordingly, this matter is DISMISSED

FOR WANT OF JURISDICTION without prejudice to relator’s right to reassert the motion

after commencing an original proceeding pursuant to the appellate rules. See Tex. R.

App. P. 52.1, 52.10.

                                                             LETICIA HINOJOSA
                                                             Justice

Delivered and filed the
3rd day of January, 2019.